DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment filed on August 20, 2020 is acknowledged. The application will be examined accordingly. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 20, 2020, November 10, 2020 and January 31, 2022 are being considered by the examiner.
Regarding foreign documents not in English, only the translated portions thereof provided by Applicant are being considered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show an air pipe in hermetic communication with the plug and the positive pressure provider as described in the specification (claim 1). Contrary to the specification, Figure 1 does not illustrate the claimed features. Even Figure 3, which illustrates some of the features (e.g. the plug 10), does not illustrate all of the features identified above. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 4 is objected to because of the following informalities:  
In the penultimate line of claim 4, the limitation “another” should be changed to “the other” since the claim is comparing two filter members.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because there is no antecedent basis for the limitation “the plugs” in line 26. The previous clause recites a single plug. Similarly, there is no antecedent basis for the limitation “the corresponding plug”. Any change made to claim 1 to obviate this rejection and any of the following rejections may necessitate corresponding changes to at least one dependent claim. 
Claim 4 recites “the liquid outlet of the nucleic acid extraction column” and multiple instances of “the filter micropore”. There is no antecedent basis for the limitations. As for “the filter micropore”, given that each filter member comprises a plurality of filter micropores, it is unclear to which micropore the limitation refers. 
Claim 4 is also indefinite because of the limitation “filter members…are respectively fixed on an inner wall of the nucleic acid extraction column”. According to the claim, the nucleic acid extraction column comprises a diameter, meaning that it is cylindrical and it comprises a single continuous inner wall. Consequently, the limitation conveying that the nucleic acid extraction column comprises a plurality of inner walls, one for each filter member, renders the claim indefinite.  
Claim 4 is also indefinite because of the limitation “in two adjacent filter members…” The limitation suggests that the adjacent filter members are arranged along an axial length of the nucleic acid extraction column. Yet, the claim also recites that the filter members are arranged on different inner walls of the extraction column. The filter member arrangement that satisfies the claim is unclear. 
Based on the arrangement of filter members illustrated in Figure 6, the limitation “respectively” should be deleted.  
Claim 5 is indefinite because it is unclear to which of the many extraction columns the limitation “the nucleic acid extraction column” refers. 
In addition, there is no antecedent basis for “the liquid outlet of the nucleic acid extraction column”. 
Claim 7 is indefinite because of the limitation “before the nucleic acids are eluted”. There is no context for the limitation. Specifically, it is unclear what is performing the elution and when the elution occurs so as to enable one to ascertain the context surrounding the limitation. 
Claim 8 is indefinite because of the limitation “a claw corresponding to one edge of the nucleic acid extraction plate is rotatably provided on the bottom of the gripping frame”. The limitation attributes the claw to both the nucleic acid extraction plate and the gripping frame. It is unclear to what the claw belongs. Clarification regarding “corresponding to” is requested. 
Claim 8 is also indefinite because the claim recites that the claw is provided on the bottom of the gripping frame (i.e. the claw contacts the bottom of the gripping frame), yet the claim also recites that the reset spring is provided between the claw and the gripping frame (i.e. the claw does not contact the gripping frame).  
Claim 9 is indefinite because it introduces a second partition plate and a second partition plate drive device without introducing a first partition plate or a first partition plate drive device. It is unclear whether the claim intends to implicitly recite the first partition plate and the first partition plate drive device. 
Allowable Subject Matter
Claims 1-11 would be allowable if they are amended to overcome the objections and the rejections under 35 U.S.C. 112(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Tajima (US 2020/0209268 A1) discloses a nucleic acid extraction system (see [0010]), the system comprising (see Fig. 4): 
an installation frame 200; 
a nucleic acid extraction plate 100; 
a pipetting device 400; 
a pump (see [0066]); and 
a plurality of cartridges 112 for extracting nucleic acid (see [0060] and [0076]).  
However, Tajima does not disclose or suggest a system comprising all of the elements recited in claim 1 arranged in the manner recited in claim 1. Based on the disclosure of Tajima, there is no motivation to modify the system to arrive at the claimed invention. 
Conclusion
The following prior art is made of record because it is considered pertinent to Applicant's disclosure: Voss et al. (US 2018/0149669 A1) and Maeshima (US 2014/0087370 A1) each disclose a solid phase extraction system comprising a gantry on which various equipment (e.g. pipetting device, microplate) are mounted and can be moved in multiple axes (see Figs. 1 of the references).   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/             Primary Examiner, Art Unit 1796